Exhibit 10.114

 

i-STT Investments Pte. Ltd.              51 Cuppage Road               
#10-11/17

1st February 2005

             Singapore 229469               

(Regn No.: 199600443G)

Equinix, Inc.

              

301 Velocity Way, 5th Floor Foster City

              

California 94404-4803

             BY COURIER & BY HAND

United States of America

             (650)513 7800

 

Attention: Renee F. Lanam

     Chief Financial Officer

 

Dear Sirs

 

NOTICE TO CONVERT SERIES A-1 PREFERRED STOCK INTO COMMON STOCK

 

We hereby give you notice, pursuant to the Certificate of Designation of Series
A Convertible Preferred Stock and Series A-1 Convertible Preferred Stock of
Equinix, Inc. dated 30th December 2002 (the “Certificate of Designation”), that
we are electing to convert the 4,144,216 Series A-1 Convertible Preferred Stock
of Equinix, Inc. (the “Company”) standing in our name on the books of the
Company into 4,144,216 shares of Common Stock of the Company.

 

As the Preferred Share Certificate representing the said 4,144,216 Series A-1
Convertible Preferred Stock of Equinix, Inc. is already in the custody of the
Company, no surrender of the Preferred Share Certificate is necessary in
connection with the aforementioned conversion. We hereby request and authorize
the Company to cancel the Preferred Share Certificate and to issue in its place
a new share certificate for 4,144,216 shares of Common Stock of the Company. We
propose that the conversion be effective as of 2nd February 2005.

 

We hereby request that the certificate for shares of Common Stock which are to
be issued pursuant to this conversion be issued in the name of i-STT Investments
Pte Ltd, and that i-STT Investments Pte Ltd be treated for all purposes as the
record holder of such shares of Common Stock in accordance with the terms of the
Certificate of Designation.

 

Kindly issue and deliver up the certificate(s) for the 4,144,216 share of Common
Stock by courier to our Counsel, Latham and Watkins LLP, at 633 West Fifth
Street, Suite 4000, Los Angeles, CA 90071-2007 (Attention: Dominic Yoong/ Ryan
Hochgesang) as soon as practicable, and in any event, no later than 12th
February 2005.

 

Thank you for your assistance in this matter.

 

Sincerely,

/s/ PEK SIOK LAN

--------------------------------------------------------------------------------

Pek Siok Lan

Director

i-STT Investments Pte Ltd

 

cc: General Counsel, STT Communications Ltd

Brandi Galvin, General Counsel, Equinix, Inc.

Dominic Yoong/Ryan Hochgesang, Latham & Watkins LLP